Citation Nr: 0923190	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-35 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.
 
2.  Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1948 to April 
1948, and from September 1950 to May 1952.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

The issue of service connection for emphysema is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.

The appeal of the issue of entitlement to an initial 
evaluation in excess of 10 percent for residuals of a 
laceration of the left hand near the thumb which had been 
placed in appellate status was withdrawn by the Veteran in a 
March 2008 letter prior to certification of the Veteran's 
appeal.  As such, no further consideration of this issue is 
warranted.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a right knee disability that is 
etiologically related to service.

CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service, and arthritis may not be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claims for 
emphysema and a right knee disability, letters dated in 
November 2005 and February 2006, respectively, were sent to 
the Veteran in accordance with the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Veteran was notified of the evidence that was needed to 
substantiate his claims; what information and evidence that 
VA will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The Veteran was not provided notice of the criteria for 
establishing an effective date and disability rating.  In 
this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned.

The Veteran's VA treatment records, VA authorized examination 
report, and lay statements have been associated with the 
claims file.  With the exception of a May 1952 separation 
examination, the Veteran's service treatment records were not 
available and most likely destroyed by a fire at the National 
Personnel Records Center in 1973.  See May 1980 VA Form 60-
3101a; May 1980 rating decision; December 2005 Response to VA 
Request for Information.

The Board is mindful that, in a case such as this, where 
service treatment records are unavailable, there is a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no 
presumption, either in favor of the claimant or against VA, 
arising from missing records.  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005) (the U.S. Court of Appeals for 
Veterans Claims (Court) declined to apply an 'adverse 
presumption' where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases).

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  He may also submit statements 
from fellow service members as to the occurrence of his in-
service injury.  Id at 370.  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
'veins that are unnaturally distended or abnormally swollen 
and tortuous.' Such symptomatology, the Court concluded, was 
observable and identifiable by lay people. Because varicose 
veins 'may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation.' Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence. 
 
In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue. 
 
However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.

Right knee disability

As noted earlier, most of the Veteran's service treatment 
records are not available for review.  However, a separation 
examination dated May 1952 is available.  No abnormalities 
were noted with respect to the lower extremities or the 
musculoskeletal system.

VA treatment records show the Veteran twisted his right knee 
in September 1977.  These records also indicate the Veteran 
had some fluid drained from his knee in 1972, but had no 
previous surgery or injury to the knee.  X-rays of the knee 
were unremarkable.  There was a 3+ effusion of the knee.  

Additional records dated October and November 1977 show the 
Veteran received follow-up treatment for his knee.  There was 
a small joint effusion which had disappeared by November 
1977.  The bones were intact with no significant 
abnormalities.

VA treatment records indicate that the Veteran again injured 
his right knee when he slipped on ice in December 1977.  
Approximately 30cc of bloody fluid was removed.  In January 
1978, the Veteran gave a seven week history of knee problems.  
In March 1978, the Veteran was diagnosed with a medial 
meniscus tear.  An arthroscopy conducted in April 1978 
confirmed degenerative medial meniscus with medial tear, as 
well as synovial hypertrophy and fat pad fibrosis.  A related 
April 1978 report reflects a history of the insidious onset 
of recurrent right knee pain with locking episodes. 

In March 1980, the Veteran underwent an additional procedure 
which diagnosed pigmented villonodular synovitis of the right 
knee.

In May 1980, the Veteran underwent a VA general rating 
examination.  With respect to the right knee, the Veteran 
reported taking Tylenol #3 for pain, and engaged in exercises 
to increase its range of motion and improve muscle 
development in the thigh.  At the time, the Veteran noted 
little improvement in surgery.

Additional records dated June 1982 show the Veteran still 
complained of right knee pain.

In December 2005, the Veteran submitted a brief statement in 
support of his claims.  He stated that while serving on the 
front line, he fell and hurt his hand.  He reported being 
taken to a hospital in Pusan.  He also stated that he 
probably injured his knee at that time as well, but that it 
had not bothered him until years later, and that this 
resulted in surgeries.

The Veteran's wife also submitted a statement in support of 
the Veteran's claim.  With respect to the Veteran's knee, she 
stated that he may or may not have injured his knee when he 
fell and was taken to Pusan.  She stated that this resulted 
in leaking cartilage, which resulted in two surgeries on the 
Veteran's right knee.

As discussed above, the Veteran and his wife are competent to 
testify as to symptoms and simple diagnoses.  However, they 
have not been shown to be competent to address complex 
medical issues.  Therefore, their statements regarding 
causation are not competent.

The Board finds that service connection for a right knee 
disability is not warranted.  The Veteran did not state with 
certainty that he injured his knee in service.  Rather, he 
reported that he probably hurt his knee when he fell in 
service.  Although service treatment records are not 
available to confirm or refute this, the Veteran's separation 
examination indicated no knee-related problems or 
abnormalities.  In this regard, the Board does note that 
according to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of a veteran's 
service, his unit's history, his service treatment records, 
and all pertinent lay and medical evidence in the case.  More 
favorable consideration is afforded combat veterans under 38 
U.S.C.A. § 1154(b).  The record indicates that the Veteran is 
in receipt of the Combat Infantry Badge; thus, to the extent 
that the Veteran contends that he may have injured his right 
knee in Korea at the time he injured his now service-
connected residuals of left hand injury, he may be afforded 
this consideration.  However, pertinent case law provides 
that 38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat veteran's alleged disability 
and that the veteran is required to meet his evidentiary 
burden as to service connection such as whether there is a 
current disability or whether there is a nexus to service 
which both require competent medical evidence.  See Collette 
v. Brown, 82 F.3d 389, 392 (1996).  In this case, while there 
is a current right knee disability, there is no competent 
evidence of a nexus to the purported inservice injury.  In 
this regard, the post-service treatment records dated 
beginning approximately 20 years following the Veteran's 
military service weigh against a finding of service 
connection.  Treatment records indicate the Veteran had some 
fluid drained from his knee in 1972.  However, there is an 
absence of medical evidence of treatment of right knee 
pathology between the Veteran's separation in 1952 and 1972.  
There is also no evidence that the Veteran received any 
additional treatment for his right knee between 1972 and 
September 1977, when treatment records document that the 
Veteran twisted his right knee.  The Veteran's knee then 
showed improvement until he injured it again in December 
1977.  Records indicate the Veteran was diagnosed with a 
medial meniscus tear and synovitis, and underwent two 
surgical procedures to treat his knee.  Significantly, none 
of these records include a history of a right knee injury in 
service and in fact, the Veteran denied any injury to the 
right knee in 1977 and reported the insidious onset of right 
knee pain.

The Board finds that the record on appeal does not show that 
the Veteran has a current right knee disability that was 
incurred in service.  The Veteran's separation examination 
was normal.  There is no evidence that arthritis of the right 
knee manifested to a compensable degree within one year of 
service to warrant the presumption of service connection.  
There is an absence of records documenting any right knee 
complaints for approximately 20 years after the claimed 
injury.  The Board finds that this weighs heavily against the 
Veteran's assertions of right knee problems since service.  
The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Therefore, service 
connection for a right knee disability is not warranted. 


ORDER

Service connection for a right knee disability is denied.


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.

The Veteran's Notice of Disagreement indicated that the 
Veteran was diagnosed with emphysema by Dr. C. H. about 15 or 
20 years ago.  These records have not been associated with 
the claims file.

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In light of VA's 
duty to assist and the Veteran's incomplete service treatment 
records, the Veteran should be afforded the opportunity to 
submit records of the treatment records referenced in the 
Notice of Disagreement to support his claim, as such records 
may be highly probative in this matter.  Alternatively, he 
should be afforded the opportunity to submit sufficient 
identifying information so that VA can attempt to retrieve 
such records on his behalf.

The Veteran filed his claim for service connection for 
emphysema in November 2005.  In his Notice of Disagreement 
and VA Form 9 Substantive Appeal, the Veteran stated that he 
was furnished cigarettes in service, and that they may have 
caused his emphysema.  The Board notes that, for claims 
received by VA after June 9, 1998, a disability will not be 
considered service-connected on the basis that it resulted 
from injury or disease attributable to the Veteran's use of 
tobacco products during service.  38 C.F.R. § 3.300(a).  
However, service connection is not prohibited under 38 C.F.R. 
§ 3.300(a) if a disability is otherwise shown to have been 
incurred or aggravated during service.  38 C.F.R. § 3.300(b).  
"Otherwise shown" means that the disability can be service-
connected on some basis other than the Veteran's use of 
tobacco products during service, or that the disability 
became manifest during service.  Id.  

In light of the discussion above, it is the decision of the 
Board that further development is necessary.  Accordingly, 
the case is REMANDED for the following action:

1.  Request that the Veteran provide 
records of any diagnoses or treatment he 
received for emphysema from Dr. C. H, or 
that he provide information sufficient for 
VA to identify and request such records on 
his behalf, including the name and address 
of the doctor he was treated by, as well 
as the dates of his treatment there.  If 
the office holding such records requires a 
signed release, the AMC/RO should secure 
such from the Veteran. All attempts to 
obtain these records should be documented 
in the claims file.  If the search for 
such records has negative results, the 
AMC/RO should notify the Veteran and place 
a statement to that effect in the 
Veteran's claims file.

2.  After the requested development has 
been completed, the AMC/RO should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand.  If the AMC/RO 
determines that a VA examination is 
necessary to adjudicate the Veteran's 
claim, one should be provided.  The 
provisions of 38 C.F.R. § 3.300, as 
discussed above, should be duly 
considered.  If the benefits sought on 
appeal remain denied, the Veteran should 
be furnished an SSOC and given the 
opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


